Mr. Justice Clayton
delivered the opinion of the court.
This was a suit in the name of the Grand Gulf Bank for the use of certain assignees, under a deed of general assignment, against the defendants in error. Under these circumstances no revivor was necessary.
The bank was only the nominal party, while Ingraham and Lindsey were the real parties of record. By our statute the death of the nominal plaintiff does not cause the suit to abate, but it afterwards proceeds in the name of the real plaintiff. The dissolution of the corporation has in this respect the same effect as the death of a natural person. It was error, therefore, in the court below, to have directed the abatement of the suit.
The judgment will be reversed, and the cause remanded to be proceeded in, in the name of the usees or their survivor; the assignment being to the two. or the survivor of them.
Judgment reversed.